It doeDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “top up pump” and the specification merely mentions the top up pump (Specification at Page 4 lines 2-7 and Page 12 lines 9 and 13), but the specification nor the drawings elaborate upon what constitutes a “top up pump” in the instant application. Examiner interprets a top up pump to be the equivalent of a conventional vacuum pump known in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/766,017 to Kavanagh (hereinafter “Kavanagh”) in view of WO1987004615A2 to Hayek et al. (hereinafter “Hayek”) and WO2005056076A2 to Jiang et al. (hereinafter “Jiang”). 
	Regarding claim 1, Kavanagh discloses a device for providing continuous negative abdominal pressure, comprising (Claim 1): a rigid frame configured to have a shape and size to envelop a patient's lower chest and abdominal area while in a supine position, the frame having opposed edges which sit on a surface on which the supine patient is resting when in use, a series of panels mounted in said frame such that said series of panels extend around the patient's lower chest and abdominal area (Claim 1), a flexible sheet wrapped around the outside of the panels and being long enough to extend up to the patient's upper chest and down to the patient's thighs and wide enough to envelop the supine patients lower chest and abdominal area; sealing members to seal said flexible sheet around the patient's lower rib cage and pelvis (Claim 1), wherein a chamber is formed between the patient and said device when the patient is enveloped by the device (Claim 1), and a pressure sensor mounted to said frame for measuring a pressure inside said chamber (Claim 2).
	Kavanagh does not disclose in the claims wherein further including a top up pump in flow communication with inside the chamber that maintains a negative pressure. However, Hayek demonstrates it was known in the art before the effective filing date of the claimed invention to use a pump in communication with the inside of the chamber to maintain a negative pressure (See 112(b) rejection for interpretation of “top up pump”; Hayek at Page 24 lines 7-12 disclose “the enclosure is employed in combination with an oscillating pressure source which comprises a constant negative pressure source [equivalent to top up pump] connected to gas connections of the enclosure whereby a background negative pressure is established at a desired level”).)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kavanagh to have a negative pressure pump, as taught by Hayek, to provide a baseline negative pressure to the device while in use (Page 24 lines 7-12). 
	Kavanagh does not disclose in the claims wherein pressure sensor connected to a display for displaying the pressure inside said chamber during use, and an active pressure controller connected to said pressure sensor, and further comprising a vacuum pump in flow communication with inside the chamber and connected to said active pressure controller, and connected to said active pressure controller, wherein said active pressure controller is configured to instruct the vacuum pump to provide negative pressure in the chamber to start decompressing 17the chamber, and wherein said active pressure controller is configured to maintain the negative pressure in the chamber. However, Jiang demonstrates it was known in the art before the effective filing date of the claimed invention to use a negative pressure apparatus using a pressure sensor linked to a display (Fig. 1 pressure sensor 58 and control panel 66; Page 8 lines 8-13 disclose control panel allows for display and control over device parameters), a flexible sheet which wraps around the outside of the device and extends from the chest to the thighs and is sealed at each end of the patient (Fig. 7A lining 104 surrounds frame elements 22, 26, 28, 30, and 32; Page 11 lines 5-12 discloses the sheet may extend from the patient’s upper chest to their lower trunk, Examiner interprets lower trunk to encompass the patient’s thighs; Page 11 lines 9-10; “The jacket 100 would be sealed at the patient's neck, arms and trunk to create a closed system”. Examiner notes that the jacket being sealed at both ends of the patient inherently means there are sealing members to achieve this configuration.), and a pressure controller linked to a vacuum pump which generates negative pressure to achieve the function of the ventilation apparatus (Control panel 66 is connected to wire 68 conducting a signal from the pressure sensor 58; Page 8 lines 8-10 disclose the control panel controls operation of the negative pressure system; Pump 64 controls flow into and out of cylinder 52; Examiner interprets cylinder to be the equivalent of chamber space; Page 7 lines 21-22 & Page 8 lines 18-20 disclose  the controller provides negative intra-rib pressure via the vacuum pump; Examiner notes that because a duration of negative intra-rib pressure needs to exist during the operation of the device, the controller inherently instructs negative pressure to be maintained for a necessary duration of the patient’s breathing cycle (i.e. exhaling); Furthermore it is noted that “configured to” is merely functional language, and not a positively recited feature, accordingly the device need only be capable of performing the function. It is also noted that the modified device of Hayek would include the controller of Jiang having communication with and control over the constant negative pressure provided by the pump of Hayek). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kavanagh as modified by Hayek to include a lining on the device and a controller and display connected to a negative pressure pump wherein the controller uses feedback from a pressure sensor to vary pressure, as taught by Jiang, in order to provide pressure monitoring and maintenance, and as an alternative method to ensure the ventilation system is airtight as the device operates (Page 8 lines 8-13; Page 11 lines 5-12).  
	Regarding claim 2, Kavanagh in view of Hayek and Jiang disclose the device according to claim 1, and Kavanagh further discloses wherein said active pressure controller is configured to generate a negative pressure of between about -5 to about -10 cm H20 inside the chamber (Claim 1).
	Regarding claim 3, Kavanagh in view of Hayek and Jian disclose the device according to claim 1, and Kavanagh further discloses wherein said panels are flat panels, and wherein said rigid frame is configured such that when said flat panels are mounted to the frame the flat panels are at a preselected angle with respect to each other (Claim 3). 
	Regarding claim 4, Kavanagh in view of Hayek and Jiang disclose the device according to claim 2, and Kavanagh further discloses wherein said panels are flat panels, and wherein said rigid frame is configured such that when said flat panels are mounted to the frame the flat panels are at a preselected angle with respect to each other (Claim 3). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO1987004615A2 to Hayek et al. (hereinafter “Hayek”) in view of WO2005056076A2 to Jiang et al. (hereinafter “Jiang”).
Regarding claim 1, Hayek discloses a device for providing continuous negative abdominal pressure, comprising (Fig. 1 ventilator enclosure): 
	a rigid frame configured to have a shape and size to envelop a patient's lower chest and abdominal area while in a supine position (Fig. 1 surrounding 13), the frame having opposed edges which sit on a surface on which the supine patient is resting when in use (Fig. 1 release hatches 15 are part of the opposed edges & base member 10 is a surface), a series of panels mounted in said frame such that said series of panels extend around the patient's lower chest and abdominal area (Fig. 1 cover portion 12 & detachable hatch portion 18);  
	wherein a chamber is formed between the patient and said device when the patient is enveloped by the device (See annotated Fig. 1 for chamber space); 
	a pressure sensor mounted to said frame for measuring a pressure inside said chamber (Page 16 lines 22-24 discloses a pressure sensor on the apparatus for sensing pressure in the ventilator enclosure; Examiner notes that Merriam Webster defines “mounted” to means “to attach to a support”. By this definition any piece attached to the frame would be mounted to the frame. Because the entire apparatus is either directly or indirectly attached to the frame, a pressure sensor for detecting pressure within the chamber may be on any portion of the apparatus, and thus considered to be “mounted” on the frame.);
	and further including a top up pump in flow communication with inside the chamber that maintains a negative pressure (Hayek at Page 24 lines 7-12 disclose “the enclosure is employed in combination with an oscillating pressure source which comprises a constant negative pressure source [equivalent to top up pump] connected to gas connections of the enclosure whereby a background negative pressure is established at a desired level”). 
	Hayek does not explicitly disclose wherein a flexible sheet wrapped around the outside of the panels and being long enough to extend up to the patient's upper chest and down to the patient's thighs and wide enough to envelop the supine patients lower chest and abdominal area, sealing members to seal said flexible sheet around the patient's lower rib cage and pelvis, pressure sensor connected to a display for displaying the pressure inside said chamber during use, and an active pressure controller connected to said pressure sensor, and further comprising a vacuum pump in flow communication with inside the chamber and connected to said active pressure controller, and connected to said active pressure controller, wherein said active pressure controller is configured to instruct the vacuum pump to provide negative pressure in the chamber to start decompressing 17the chamber, and wherein said active pressure controller is configured to in the chamber. However, Jiang demonstrates it was known in the art before the effective filing date of the claimed invention to use a negative pressure apparatus using a pressure sensor linked to a display (Fig. 1 pressure sensor 58 and control panel 66; Page 8 lines 8-13 disclose control panel allows for display and control over device parameters), a flexible sheet which wraps around the outside of the device and extends from the chest to the thighs and is sealed at each end of the patient (Fig. 7A lining 104 surrounds frame elements 22, 26, 28, 30, and 32; Page 11 lines 5-12 discloses the sheet may extend from the patient’s upper chest to their lower trunk, Examiner interprets lower trunk to encompass the patient’s thighs; Page 11 lines 9-10; “The jacket 100 would be sealed at the patient's neck, arms and trunk to create a closed system”. Examiner notes that the jacket being sealed at both ends of the patient inherently means there are sealing members to achieve this configuration.), and a pressure controller linked to a vacuum pump which generates negative pressure to achieve the function of the ventilation apparatus (Control panel 66 is connected to wire 68 conducting a signal from the pressure sensor 58; Page 8 lines 8-10 disclose the control panel controls operation of the negative pressure system; Pump 64 controls flow into and out of cylinder 52; Examiner interprets cylinder to be the equivalent of chamber space; Page 7 lines 21-22 & Page 8 lines 18-20 disclose  the controller provides negative intra-rib pressure via the vacuum pump; Examiner notes that because a duration of negative intra-rib pressure needs to exist during the operation of the device, the controller inherently instructs negative pressure to be maintained for a necessary duration of the patient’s breathing cycle (i.e. exhaling); Furthermore it is noted that “configured to” is merely functional language, and not a positively recited feature, accordingly the device need only be capable of performing the function. It is also noted that the modified device of Hayek would include the controller of Jiang having communication with and control over the constant negative pressure provided by the pump of Hayek). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayek to include a lining on the device and a controller and display connected to a negative pressure pump wherein the controller uses feedback from a pressure sensor to vary pressure, as taught by Jiang, in order to provide pressure monitoring and maintenance, and as an alternative method to ensure the ventilation system is airtight as the device operates (Page 8 lines 8-13; Page 11 lines 5-12).  

    PNG
    media_image1.png
    630
    843
    media_image1.png
    Greyscale

Regarding claim 2, Hayek in view of Jiang discloses the device according to claim 1, and Hayek further discloses wherein said active pressure controller is configured to generate a negative pressure of between about -5 to about -10 cm H20 inside the chamber (Hayek discloses at Page 10 lines 2-8 the device is capable of generating negative pressure at the desired range. The device of Hayek as modified by Jiang would have a controller capable of generating the desire pressure.)
Regarding claim 3, Hayek in view of Jiang discloses the device according to claim 1, and Hayek further discloses wherein said panels are flat panels (Page 19 lines 3-5), and wherein said rigid frame is configured such that when said flat panels are mounted to the frame the flat panels are at a preselected angle with respect to each other (See Fig. 1 cover portion 12 & detachable hatch portion 18 are naturally at preselected angles to each other when fitted to the patient). 
Regarding claim 4, Hayek in view of Jian discloses the device according to claim 2, and Hayek further discloses wherein said panels are flat panels (Page 19 lines 3-5), and wherein said rigid frame is configured such that when said flat panels are mounted to the frame the flat panels are at a preselected angle with respect to each other (See Fig. 1 cover portion 12 & detachable hatch portion 18 are naturally at preselected angles to each other when fitted to the patient).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to fix 112(b) rejections and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, Hayek in view of Jiang, the closest prior art of record, discloses the device
according to claim 1. However, neither of these references taken as a whole or in combination with
other prior art made of record discloses wherein the device further requires “wherein said frame
comprises two arcuate shaped frame sections configured and fitted together to allow for relative sliding
motion of each arcuate shaped frame section with respect to the other for enabling adjustment of the
overall size of the device, and wherein said panels are arcuate shaped panels matching an arcuate shape
of said frame sections”. Furthermore, it would not be obvious to modify the combination of Hayek and
Jiang with such features. The device of Hayek has a rigid structure which includes a surrounding (Fig. 1
surrounding 13) and panels (cover portion 12 & detachable hatch portion 18) fit into one another to
create a chamber space wherein the user’s body is located. To modify the device of Hayek to have
telescoping arcuate panel sections which slide relative to the frame would require significant redesign of
the device structure. The air hoses of Hayek are also fixed to the top panel, and thus would have to be
redesigned in order to accommodate a sliding structure. If the two panels of Hayek slid as currently
constructed, the air hoses would be cut off and thus destroy functionality of the device. Absent any new
prior art reference, it would not have been obvious to one skilled in the art to make such modifications.
	Regarding claim 6, Hayek in view of Jiang, the closest prior art of record, discloses the device
according to claim 2. As the limitations between claims 5 and 6 are identical other than dependency, please see above for the reason for allowable subject matter. 
	Regarding claim 7, Hayek in view of Jiang, the closest prior art of record, discloses the device
according to claim 3. As the limitations between claims 5 and 7 are identical other than dependency, please see above for the reason for allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding abdominal negative pressure devices: US-8968224-B2 to Halperin; US-4621621-A to Marsalis; US-20140052032-A1 to Freeman; US-20110313332-A1 to Rahman; US-20100319691-A1 to Lurie; and US-20080115786-A1 to Sinderby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785